Opinion issued October 19, 2021




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-21-00145-CV
                           ———————————
                       JAVA HEIGHTS, LLC, Appellant
                                        V.
CERTAIN UNDERWRITERS AT LLOYD’S LONDON SUBSCRIBING TO
            POLICY NUMBER RSA52279, Appellee


                   On Appeal from the 234th District Court
                            Harris County, Texas
                     Trial Court Case No. 2019-52834A


                         MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss this appeal. No opinion has

issued in this appeal. Accordingly, we grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending motions as moot.
                                PER CURIAM

Panel consists of Justices Goodman, Landau, and Countiss.




                                       2